UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 18, 2012 Date of Report (Date of earliest event reported) Pulse Electronics Corporation (Exact name of registrant as specified in its charter) Pennsylvania 001-05375 23-1292472 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 12220 World Trade Drive San Diego, CA 92128 (Address of principal executive offices) (858) 674-8100 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 18, 2012, Edward M. Mazze retired from the Board of Directors of Pulse Electronics Corporation (“Pulse”). Item 5.07 Submission of Matters to a Vote of Security Holders. (a)Pulse held its annual shareholders meeting on May 18, 2012. (b)The final results, as certified by the Inspector of Election, for each item voted on are set forth below. 1. Elect seven directors for a one year term. Each of the nominees — John E. Burrows, Jr., Justin C. Choi, Steven G. Crane, Howard C. Deck, Ralph E. Faison, C. Mark Melliar-Smith, and Lawrence P. Reinhold — was elected as a director. John E. Burrows, Jr. FOR AGAINST ABSTAIN BROKER NON-VOTE Justin C. Choi FOR AGAINST ABSTAIN BROKER NON-VOTE Steven G. Crane FOR AGAINST ABSTAIN BROKER NON-VOTE Howard C. Deck FOR AGAINST ABSTAIN BROKER NON-VOTE Ralph E. Faison FOR AGAINST ABSTAIN BROKER NON-VOTE C. Mark Melliar-Smith FOR AGAINST ABSTAIN BROKER NON-VOTE Lawrence P. Reinhold FOR AGAINST ABSTAIN BROKER NON-VOTE - 2 - 2. Ratify the selection of KPMG, LLP as our independent registered public accounting firm for the fiscal year ending December 28, 2012. Shareholders ratified the selection of KPMG, LLP as follows: FOR AGAINST ABSTAIN BROKER NON-VOTE None 3. Approve Pulse’s 2012 Omnibus Incentive Compensation Plan. Shareholders approved Pulse’s 2012 Omnibus Incentive Compensation Plan as follows: FOR AGAINST ABSTAIN BROKER NON-VOTE A copy of the 2012 Omnibus Incentive Compensation Plan is filed as Exhibit 10.35 to this Current Report on Form 8-K, the text of which is incorporated herein by reference. 4. Approve, on an advisory basis, the compensation of Pulse’s named executive officers. On an advisory basis, shareholders voted in favor of Pulse’s executive compensation as follows: FOR AGAINST ABSTAIN BROKER NON-VOTE Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 2012 Omnibus Incentive Compensation Plan - 3 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pulse Electronics Corporation Date: May 24, 2012 By: /s/ Drew A. Moyer Drew A. Moyer Senior Vice President and Chief Financial Officer -4 -
